           Entered on Docket June 12, 2019
                                                                    Submitted But Not Entered.
     BROWN AND SEELYE , PLLC                                                      HONORABLE BRIAN D. LYNCH
 1   ELLEN ANN BROWN, WSBA #27992                                                                EX PARTE
     SUSAN H. SEELYE, WSBA #28825
     744 S. FAWCETT
 2                                                                  _____________________
     TACOMA, WA 98402
     (253) 573-1958                                                 Brian D. Lynch
 3                                                                  U.S. Bankruptcy Judge

 4              This order does not comply with Local Rules W.D. Wash. Bankr. 9021-1(d). Specifically, the
                rules require the top four inches of the order be left blank.
 5

 6
                            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7                               WESTERN DISTRICT COURT OF WASHINGTON
           _____________________________________________________________________________
 8
     Re:                            )
                                    )                           In Chapter 13 Proceeding
 9   Jennifer Nieshe                )                           No. 15-43499-BDL
                                    )
10                                  )                          Ex Parte ORDER REOPENING
                  Debtor            )                          CASE TO ALLOW DEBTOR TO
11                                  )                          FILE DOMESTIC SUPPORT OBLIGATION
                                    )                          FORM & OBTAIN A DISCHARGE
12   ______________________________ )

13
              THIS MATTER having come before the court and good cause appearing herein it is hereby:
14
     ORDERED that this case is reopened to allow the debtor(s) to file her Domestic Support Obligation form
15
     and to obtain a discharge. The case may close in 20 days if there is no further activity in the case.
16
                                                   ///End of Order///

17

18
     Presented by:
19
     /s/ Ellen Ann Brown
     Ellen Ann Brown
20
     Attorney at Law
21

22

23

24

25
                                                                             BROWN and SEELYE PLLC
                                                                                744 South Fawcett Ave.
                                                                                Tacoma, WA 98402
                                                                                   253-573-1958
                                                                                 Fax 253-274-1200



       Case 15-43499-BDL            Doc 59      Filed 06/12/19          Ent. 06/12/19 08:51:45      Pg. 1 of 1
